 Case 8:20-cv-00083-MSS-AEP Document 9 Filed 01/31/20 Page 1 of 6 PageID 29



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

TOMASA BATALLA
                                                             Case No.: 8:20-cv-00083
                        Plaintiff,

v.

EVEREST RECEIVABLE SERVICES, INC.

                        Defendant.
                                                      /

                  DEFENDANT EVEREST RECEIVABLE SERVICES, INC.’S
                        ANSWER TO PLAINTIFF’S COMPLAINT

          Defendant Everest Receivable Services, Inc. (“Defendant”), by and through its undersigned

attorneys, Lippes Mathias Wexler Friedman LLP, answering the Complaint, on information and

belief:

                                     NATURE OF THE ACTION

          1.     Defendant admits that this action alleges violations of the Fair Debt Collection

Practices Act (“FDCPA”) and the Florida Consumer Collection Practices Act (“FCCPA”).

Defendant denies that it violated said statutes.

                                     JURISDICTION AND VENUE

          2.     The allegations in Paragraph 2 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 2.

          3.     The allegations in Paragraph 3 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 3.
 Case 8:20-cv-00083-MSS-AEP Document 9 Filed 01/31/20 Page 2 of 6 PageID 30



       4.      The allegations in Paragraph 4 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 4.

                                            PARTIES

       5.      Defendant lacks knowledge or information sufficient to form a belief as to

allegations contained in Paragraph 5, and therefore Defendant denies same.

       6.      Admitted in part. Defendant admits that its principal place of business is in the State

of New York. Defendant denies each and every remaining allegation in Paragraph 6.

                        FACTS SUPPORTING CAUSE OF ACTION

       7.      Defendant admits the allegations contained in Paragraph 7.

       8.      Defendant admits that is was assigned an account belonging to Plaintiff for

collections.

       9.      Defendant denies each and every allegation in Paragraph 9.

       10.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 10, and therefore denies same.

       11.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 11, and therefore denies same.

       12.     Defendant denies each and every allegation in Paragraph 12.

       13.     Defendant denies each and every allegation in Paragraph 13.

       14.     Defendant denies each and every allegation in Paragraph 14.

       15.     Defendant denies each and every allegation in Paragraph 15.

       16.     Defendant denies each and every allegation in Paragraph 16.




                                                 2
 Case 8:20-cv-00083-MSS-AEP Document 9 Filed 01/31/20 Page 3 of 6 PageID 31



       17.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 17, and therefore denies same.

       18.     Defendant denies each and every allegation in Paragraph 18.

                                          DAMAGES

       19.     Defendant denies each and every allegation in Paragraph 19.

       20.     Defendant denies each and every allegation in Paragraph 20.

       21.     Defendant denies each and every allegation in Paragraph 21.

       22.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 22, and therefore denies same.

   COUNT I - VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

       23.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 23, and therefore denies same.

       24.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 24, and therefore denies same.

       25.     The allegations in Paragraph 25 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 25.

       26.     Defendant denies each and every allegation in Paragraph 26.

       27.     The allegations in Paragraph 27 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 27.




                                                3
 Case 8:20-cv-00083-MSS-AEP Document 9 Filed 01/31/20 Page 4 of 6 PageID 32



       28.     The allegations in Paragraph 28 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 28.

       29.     Defendant denies each and every allegation in Paragraph 29.

               a. Violations of FDCPA § 1692c

       30.     Defendant denies each and every allegation in Paragraph 30.

       31.     Defendant denies each and every allegation in Paragraph 31.

       32.     Defendant denies each and every allegation in Paragraph 32.

               b. Violations of the FDCPA § 1692d

       33.     Defendant denies each and every allegation in Paragraph 33.

       34.     Defendant denies each and every allegation in Paragraph 34.

               c. Violations of the FDCPA § 1692e

       35.     Defendant denies each and every allegation in Paragraph 35.

       36.     Defendant denies each and every allegation in Paragraph 36.

       37.     Defendant denies each and every allegation in Paragraph 37.

       38.     Defendant denies each and every allegation in Paragraph 38.

       39.     Defendant denies each and every allegation in Paragraph 39.

       40.     Defendant denies each and every allegation in Paragraph 40.

       41.     Defendant denies each and every allegation in Paragraph 41.

       COUNT II - VIOLATION OF THE FLORIDA CONSUMER COLLECTION
                             PRACTICES ACT

       42.     The allegations in Paragraph 42 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 42.

                                                4
 Case 8:20-cv-00083-MSS-AEP Document 9 Filed 01/31/20 Page 5 of 6 PageID 33



       43.      The allegations in Paragraph 43 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 43.

       44.      The allegations in Paragraph 44 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 44.

       45.      The allegations in Paragraph 45 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 45.

       46.      Defendant denies each and every allegation in Paragraph 46.

                a. Violations of the FCCPA § 559.72(7)

       47.      The Florida Consumer Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 47.

       48.      Defendant denies each and every allegation in Paragraph 48.

                               FIRST AFFIRMATIVE DEFENSE

       49.      The Complaint fails to state a claim upon which relief can be granted against the

answering Defendant.

                              SECOND AFFIRMATIVE DEFENSE

       50.      Plaintiff failed to join a necessary party.

                               THIRD AFFIRMATIVE DEFENSE

       51.      Plaintiff’s claims may be precluded, in whole or part, to the extent Plaintiff’s

purported damages, if any, were caused by third parties over whom Defendant had no control or

authority.
                                                   5
 Case 8:20-cv-00083-MSS-AEP Document 9 Filed 01/31/20 Page 6 of 6 PageID 34



                            FOURTH AFFIRMATIVE DEFENSE

       52.     Plaintiff lacks Article III standing to pursue the allegations in the Complaint.

                              FIFTH AFFIRMATIVE DEFENSE

       53.     Plaintiff failed to mitigate her damages.

       WHEREFORE, Defendant Everest Receivable Services, Inc., respectfully demands

judgment against Plaintiff dismissing the Complaint in its entirety together for such other, further

or different relief, not inconsistent herewith, as may be just, equitable and proper, together with

the costs and disbursements of this action.

DATED:         January 31, 2020
                                      LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                      /s Christopher A. Walker
                                      Christopher A. Walker, Esq.
                                      FBN: 114793
                                      Attorneys for Defendant
                                      822 US Highway A1A N, Suite 101
                                      Ponte Vedra Beach, FL 32082
                                      P: 904-660-0020
                                      F: 904-660-0029
                                      E: cwalker@lippes.com




                                                 6
